Title: To Thomas Jefferson from Arthur S. Brockenbrough, 18 November 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Nov 18 1822
In settling some business with Mr Garrett to day I find (for the first time I have known it) $200— paid to Mr Giacomo Raggi which is that amt more than he should have recieved—- In your statement (to Mr Garrett) of Mr Appletons acct May 8h 1822. You state it thusProceeds of former remittance$1239.00to be paid to Giacomo Raggi200 .00applicable to the capitals$1039.00Whole cost of Capitals1900bal: to be remited clear of}861ExchangeMr Garrett called on me for a draft for seven hundred dollars which was given Without showing me your statment, Consiquintly I did not know of Mr Appletons being directed to pay $200 to Giacomo Raggi, therefore never charged him with it I give you the earlyest information I have of it that the error may be corrected if practicable - by Mr Appletons with holding it if he has not paid it hoping you are in a fair way of recovering from the effects of your fall I am Sir respectfuly yoursA. S. BrockenbroughNote This bal: 161$ was not drafted for untill today